DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “performing a first service call to service a medical imaging device undergoing service during the first service call; during the first service call, recording video of the medical imaging device undergoing service during the first service call; using a computer, authoring AR content including the operations of receiving user input at the computer identifying at least one location of interest (LOI) in the recorded video of the medical imaging device undergoing service during the first service call and performing computer vision (CV) processing to align AR content with the recorded video of the medical imaging device undergoing service recorded during the first service call including aligning a portion of the AR content with the at least one LOI; performing a second service call to service a medical imaging device undergoing service during the second service call; during the second service call, and using (i) a server computer and (ii) a mobile device including a display and a camera, presenting the authored AR content to a service person performing the second service call by operations including: acquiring a live video feed of the medical imaging device undergoing service during the second service call using the camera of the mobile device and transmitting the live video feed from the mobile device to the server computer; using computer vision (CV) processing performed by the server computer, aligning the authored AR content with the live video feed of the medical imaging device undergoing service during the second service call; transmitting the AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call from the server computer to the mobile device; and displaying on the display of the mobile device the authored AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call”.  However Applicant’s originally filed specification any steps associated with a second service call to service a medical imaging device and further the specification only discloses page 8, lines 6-7, the recorded video provides the basis for authoring augmented vision (AR) content for use during a subsequent call”, fails to provide adequate support for the steps above in that the specification further discloses page 8, line 33- page 9, line 5,  “the service person performing the servicing captured by the recorded video 40 of the service call may actively point to a location of interest (LOI) 60 using a pointer 62 or other distinctive pointing mechanism (which could in some examples merely be the service person's finger or hand). In other embodiments, the LOIs are labeled after the recording of the recorded video 40, e.g. by a user operating one or more user input devices (e.g. an illustrative keyboard 64 and/or mouse 66) of the computer 52 to mark the LOIs in frames of the recorded video 40”.  The Examiner therefore responds the specification fails to provide support for the steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey in view of Wright, JR. et al., U.S. Patent Publication umber 2020/0394012 A1, in view of Armstrong et al., U.S. Patent Number 10,127,290 B1, further in view of Gruber et al., U.S. Patent Publication Number 2015/0262412 A1.

Regarding claim 1, Bilbrey discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display and a camera (figure 4, paragraph 0038, device can include memory interface, one or more processors and/or peripherals interface; paragraph 0037, display; paragraph 0043, camera subsystem 420 and optical sensor 422); a computer programmed to perform computer vision (CV) processing
to generate AR content by operations including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in a recorded video of the service call by a user input (paragraph 0019, overlaying the information layer onto live video; paragraph 0023, generating overlays that align correctly with objects in the live video); a server computer programmed to perform CV processing to align AR content with a live video feed captured by the camera of the mobile device, wherein the aligned AR content include a part number annotation, a computer aided design CAD drawing or CAD drawing portion, or a CAD animation aligned with a LOI identified in the live video feed by the CV processing (paragraph 0017, annotation can include text, images, or references to other information, the annotations can be displayed proximate to the corresponding objects in live video; paragraph 0020, information layer can include part numbers); and the processor of the mobile device is programmed to transmit the live video feed produced by the camera of the mobile device to the server computer and to receive the AR content aligned with the live video feed from the server computer and to display on the display of the mobile device the AR content aligned with the live video feed (paragraph 0018, before an information layer can be generated, the objects can be identified, the identification of objects in live video can occur manually or automatically; if automatically, processed using know object recognition techniques, including but not limited to leveraging internet data, unsupervised learning, the object recognition can be performed on device or by a network resource, e.g. AR service 570; paragraph 0059, processor will receive instructions and data); and the server computer is programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content (paragraph 0062, the computer system can include clients and servers; paragraph 0064, API call can report to an application the capabilities of a device running the application such as input capability, output capability, processing capability, communications capability, etc.).

However it is noted that while Bilbrey discloses overlaying and aligning AR content with a live video feed including paragraph 0041, positioning information can be received by device, derive positioning information, positioning system can use wireless signals to determine location information associated with the Hybrid positioning system using a combination of satellite and television signals; paragraph 0061, mapping a target location. Bilbrey fails to specifically disclose the computer vision processing comprising a Simultaneous Location and Mapping (SLAM) algorithm and the server computer is programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content.

Wright discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display , a processor (202, processing unit), and a camera (figure 1 and 2; paragraph 0021, user may hold or wear a device that integrates a camera and a display system, e.g. mobile device); and a computer programmed to perform computer vision (CV) processing to generate AR content by operations including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in a recorded video of the service call by a user input, wherein the CV processing comprises a Simultaneous Location and Mapping (SLAM) algorithm (paragraph 0111, AR or VR session may be generated based on a “live” or current issue being faced by the user and recorded for later review by the users and other users; paragraph 0149, when the annotation is communicated from the user to another user, the annotation may include information relating to the annotation to a tracking or reference point in the environment, for example the outline of the object created by the user may be identified with the object as viewed by another user by identifying the
pose; paragraph 0157, SLAM may be used to generated 3D representation of the object and annotations and track the target object and annotations );
a server computer programmed to perform processing to align AR content with a live video feed captured by the camera of the mobile device, wherein the CV processing comprises a SLAM algorithm and wherein the aligned AR content includes a part number annotation, a computer aided design (CAD) drawing or CAD drawing portion, or a CAD animation aligned with a LOI identified in the live video feed by the CV processing (paragraph 0038, processor may extract visual features from the identified object, visual features may be any aspect of the object that can be extracted based on the information captured by the camera, this may include CAD-model based data, e.g. shapes and/or features of the object that may be matched to a CAD-model of the object; paragraph 0100, environment tracking and modeling system, for example a visual or visual-inertial SLAM system, provide a spatial frame of reference and understanding of the environments spatial layout, e.g. where the user drew annotations); and the processor of the mobile device is programmed to transmit the live video feed produced by the camera of the mobile device to the server computer and to receive the AR Content aligned with the live video feed from the sever computer and to display on the display of the mobile device the AR content aligned with the live video feed (paragraph 0018, enables a remote user to explore a physical environment via live imagery from a camera that the local user holds or wears; remote user may be able to interact with a model fused from images captured and create and add virtual annotations in it or transfer live imagery back, various methods and portion may be performed on one or more of the various computing device, on a cloud, network-based server, on a local or remote user computing device and various combinations thereof) and (paragraph 0100, the virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system, a scene or object specific tracker, given this data as well as data about the user’s actions, e.g. where the user looked and/or drew annotations, certain embodiments may automatically select a set of views that provide coverage of an object with which the local user is interacting); perform a servicing preview (paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; also paragraph 0218).

It is further noted that both Bilbrey and Wright fail to specifically disclose the server computer is programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content.

Armstrong discloses a server perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content (col. 12, lines 25-34, the preview capture mode provides an alternative that trades image quality for faster processing and reduced file size, when operating in a preview capture mode, the AR application may, in respond to the user command to capture an image/video with AR effects, save the augmented preview frame that was generated for the live preview; AR application may obtain lower quality preview frames from the camera interface and apply AR effects to them, the AR applicant may access the previously-generated preview frames used for the live preview of the AR scene; col. 12, lines 55-62, the decision to utilize preview capture mode or native capture mode may be determined on the client device, in particular embodiments, this decision may instead be determined by a server).

Gruber discloses paragraph 0047, processor may execute software to process image frames captured by camera, processor may be capable of processing one more image frames captured to perform various computer vision and image processing algorithms, AR applications; paragraph 0050, a CAD model may be used to render the 3D scene being modeled, in some embodiments SLAM may be used to obtain a 3D model of the scene; CV module may implement computer based vision tracking, model-based tracking, SLAM, etc.  Gruber further discloses paragraph 0110, methods may be performed in whole or in part by processing unit and/or CV module in conjunction with one or more function units on server and in conjunction with UE. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mapping of a target location of the positioning of computer vision processing or placement as disclosed by Bilbrey, the SLAM as disclosed by Wright, as an alternative means to automatically select a set of views that provide coverage of an object to provide tracking and drawn annotations.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the API call reporting to an application the capabilities of a device running the application such as input capability, output capability, processing capability, communications capability, etc. as disclosed by Bilbrey, the augmented preview frames with AR effects applied as disclosed by Armstrong, to provide devices detected as having slower processing capability with a preview mode in that Armstrong discloses the preview mode provides slower devices with an alternative capturing method with reduced processing, storage and/or transmission needs, with some processing performed on the processor and other function units on a server as further disclosed by Gruber.

Regarding claim 2, Bilbrey discloses wherein the aligned AR content includes a marker aligned with a location of interest (LOI) identified in the live video feed by the CV processing (paragraph 0019, to assist in overlay the information layer onto live video, and to align annotations to the correct component, the image processor can identify a marker as indicating a top left corner of the circuit board).

Regarding claim 5, it is noted that Bilbrey discloses paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video.

However it is noted that Bilbrey fails to specifically disclose wherein: the mobile device comprises a heads-up display (HUD) in which the display is a transparent display and the camera is arranged to capture the live video feed corresponding to a viewpoint of a user of the HUD looking through the transparent display; and the processor is programmed to display on the transparent display of the HUD the AR content aligned with the live video feed without displaying the live video feed on the transparent display.

Wright disclose paragraph 0025, computing device may be a smartphone, a tablet, smartwatch, another wearable computing device type; paragraph 0071, in certain embodiments a remote assistance system includes an HMD worn by the local user, the local user is able to see what the remote individual is doing, e.g. adding annotations or other instructions, and is able to immediately respond to the feedback, and paragraph 0072, include a HMD worn by the user, the local user experience may be improved by the remote communication session via, for example, freeing the user’s hands for interacting with objects in the environment; see also paragraph 0074, HMD hay have a front facing camera; paragraph 0083, displaying the annotations of the HMD anchored to objects in the environment tracked by the HMD.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device capable of supporting AR display as disclosed by Bilbrey, the HMD as disclosed by Wright to allow a computing device capable of supporting AR display which may be wearable by a user to allow an individual remote assistance with a wearable device to allow a user hands free interaction to immediately respond to the feedback as one of ordinary skill in the art would appreciate.

Regarding claim 6, Bilbrey discloses wherein: the mobile device comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer (paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video); and the processor is programmed to display on the opaque display of the cellphone or tablet computer both the AR content aligned with the live video feed captured by the rear-facing camera and the live video feed as an underlay of the AR content (paragraph 0019, to assist in overlaying the information layer onto live video, which Examiner therefore interprets as the live video feed as being an underlay of the information layer).

Regarding claim 11, it is rejected based upon similar rational as above.  Wright further discloses an augmented reality (AR) based servicing guidance method comprising: performing a first service call to service a medical imaging device undergoing service during the first service call (paragraph 0112, AR system configured to record images, video and/or annotations; paragraph 0033, performing maintenance on machinery, diagnosing and/or troubleshooting mechanical errors, etc.); during the first service call, recording video of the medical imaging device undergoing service during the first service call (paragraph 0112, creating a recording for later review); using a computer, authoring AR content including the operations of receiving user input at the computer identifying at least one location of interest (LOI) in the recorded video of the medical imaging device undergoing service during the first service call (paragraph 0099, certain action by the local user may indicated that a particular are or perspective is of interest to him/her; these actions may include making an annotation, pausing a current action being performed by the user; paragraph 0100, theses action may be indicative of the captured area and/or perspective as being of interest) and performing computer vision (CV) processing to align AR content with the recorded video of the medical imaging device undergoing service recorded during the first service call including aligning a portion of the AR content with the at least one LOI (paragraph 0100, the system may add a virtual navigation anchor for those views, e.g. mark the associated image and/or perspective; paragraph 0150, tracking the object being annotated; the outline of the object created by the user may be aligned with the object as viewed by another user); performing a second service call to service a medical imaging device undergoing service during the second service call (paragraph 0046, user to obtain assistance for the identified object); 
presenting the authored AR content to a service person performing the second service call by operations including: acquiring a live video feed of the medical imaging device undergoing service during the second service call using the camera of the mobile device and transmitting the live video feed (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence); aligning the authored AR content with the live video feed of the medical imaging device undergoing service during the second service call (paragraph 0023, presented with a view into the local user’s camera; the remote user, can place annotations that will be displayed to both users, correctly registered to their real-world referents from their respective points of view); transmitting the AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call from the server computer to the mobile device (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence; AR experience may include tracking a target as well as providing predefined functionality to the user); and displaying on the display of the mobile device the authored AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence; AR experience may include tracking a target as well as providing predefined functionality to the user, step-by-step instructions may be provided to the user via the display).

Regarding claim 12, Wright discloses wherein the portion of the AR content aligned with the at least one LOI includes one or more of a part number annotation, a computer aided design (CAD) drawing annotation, and a CAD animation annotation (paragraph 0039, processor may extract visual features based on information in the image captured by the camera, this may include CAD model based data, e.g. shapes, and features of the object may be matched to a CAD model of the object).

Regarding claim 13, Wright discloses wherein the mobile device comprises a heads-up display (HUD) worn by the service person during the second service call in which the display is a transparent display and the camera is arranged to capture the live video feed corresponding to a viewpoint of a user of the service person wearing the HUD looking through the transparent display (paragraph 0075, camera of the HMD may be configured to capture images of the field of view of the user; may be configured to performing tracking of the environment based on images captured by the camera), and the presenting of the authored AR content includes: displaying on the transparent display of the HUD the AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call without displaying the live video feed of the medical imaging device undergoing service during the second service call on the transparent display (paragraph 0076, application may allow the user to receive a work order, the work order may be bundled with AR experiences, for each repair sequence; AR experience may include tracking a target as well as providing predefined functionality to the user, step-by-step instructions may be provided to the user via the display; paragraph 0080, once AR experience has completed execution the application run on the HMD may sign back the AR experience has been completed, and may then continue displaying information, which Examiner interprets as displaying the live video feed in that the AR experience is an application that is ran on the HMD and thus disrupts the live video or camera view of the HMD).

Regarding claim 14, Wright discloses wherein the mobile device comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer (paragraph 0026, computing device may instead be a smartphone, a tablet, a smartwatch, another wearable computing device or other computing device; paragraph 0074, handheld device such as a mobile phone or tablet), and the presenting of the authored AR content includes: displaying on the opaque display of the cellphone or tablet computer both (i) the AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call captured by the rear-facing camera and (ii) the live video feed of the medical imaging device undergoing service during the second service call shown as an underlay of the AR content wherein the mobile device is used to communicate with a remote expert (figure 3).

Regarding claim 15, Armstrong discloses further comprising: using the electronic processor and the mobile device, performing a servicing preview by performing the CV processing to align the authored AR content with preview video substituted for the live video feed of the medical imaging device undergoing service during the second service call produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the authored AR content aligned with the preview video and the preview video displayed as an underlay of the authored AR content. (col. 12, lines 25-34, the preview capture mode provides an alternative that trades image quality for faster processing and reduced file size, when operating in a preview capture mode, the AR application may, in respond to the user command to capture an image/video with AR effects, save the augmented preview frame that was generated for the live preview; AR application may obtain lower quality preview frames from the camera interface and apply AR effects to them, the AR applicant may access the previously-generated preview frames used for the live preview of the AR scene; col. 12, lines 55-62, the decision to utilize preview capture mode or native capture mode may be determined on the client device, in particular embodiments, this decision may instead be determined by a server).

Regarding claim 16, Wright discloses wherein the AR based service guidance method further comprises: communicating the live video feed of the medical imaging device undergoing service during the second service call from the mobile device to the server computer (paragraph 0028, the computer may operate in a networked environment using a communication connection to connect to one or more remote computers, such as database servers, web servers and other computing device); and communicating the authored AR content aligned with the live video feed of the medical imaging device undergoing service during the second service call from the server computer to the mobile device (paragraph 0033, a user of an electronic device, local user, may require and/or desire assistance in interactive with object in local user’s environment, initiating communication between two electronic devices or between one electronic device and a remote party) .

Regarding claim 17, Wright discloses wherein: the CV processing performed to align the AR content with the recorded video of the medical imaging device undergoing service during the first service call comprises Simultaneous Location and Mapping (SLAM) processing (paragraph 0088, many AR application are vision based and thus use the camera of the electronic device for various computer vision algorithms such as device tracking, object detection and tracking, and/or 3D reconstruction; paragraph 0101, system’s virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system); and the CV processing performed to align the authored AR content with a live video feed of the medical imaging device undergoing service during the second service call produced by the camera of the mobile device comprises SLAM processing (paragraph 0101, given this data as well as the local user’s actions, e.g. where the local user looked and/or drew annotations’ certain embodiments may automatically select a set of views, e.g. a combination of image and corresponding perspective of the camera at the time the image was taken, that provide coverage of an object with which the local user is interacting).

Claims 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Buras et al., U.S. Patent Publication Number 2021/0327303 A1 (provisional application 62/450,051, filed 01/24/2017).

Regarding claim 18, Wright discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (paragraph 0023, a handheld computer); and a non-transitory storage medium storing instructions readable and executable by the computer to perform an AR content authoring (paragraph 0026) method including: receiving user input at the computer identifying at least one location of interest (LOI) in recorded video of a device undergoing service during a reference service call (paragraph 0028, computer may have access to a computing environment that includes input, output and a communication connection); and generate AR content by performing computer vision (CV) processing comprising Simultaneous Location and Mapping (SLAM) processing to align at least a portion of the AR content with the recorded video of the device undergoing service during the reference service call including aligning the portion of the AR content with the at least one LOI (paragraph 0088, many AR application are vision based and thus use the camera of the electronic device for various computer vision algorithms such as device tracking, object detection and tracking, and/or 3D reconstruction; paragraph 0101, system’s virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping (SLAM) system; paragraph 0149, annotation can be located appropriately in relation to the object; the outline of the object created by the user may be aligned with the object as viewed by another user by identifying the pose of the object as viewed by the other user); (paragraph 0033, user interface with an object other than the engine of a vehicle, a non-exhaustive list of object include: assembly of furniture and/or electronic devices, performing maintenance on machinery, diagnosing and/or troubleshooting mechanical errors, etc.).
	However it is noted that Wright fails to specifically disclose a medical device undergoing service.
	Buras discloses paragraph 0011, provide guidance to a medical device user; guidance systems disclosed herein may provide improved diagnostic, maintenance, calibration, operation  or treatment results for novice user of medical device.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include in the tracking ad modeling of training for repairing or maintenance of objects, to include AR feedback guidance for the maintenance of medical devices as disclosed by Buras, to provide novice users training for performing maintenance on objects, including medical devices and other than the engine of a vehicle.

Regarding claim 19, Wright discloses wherein the receiving of user input identifying at least one LOI includes: receiving the user input in the recorded video of the medical imaging device undergoing service during the reference service call wherein CV processing is performed by the computer to detect a user operation captured by the recorded video which indicates at least one LOI in the recorded video (paragraph 0040, the extracted visual features can be characteristic data that can be used to identify the object based on matching characteristic data to a record of an object stored in an object database; paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; also paragraph 0218.).

Regarding claim 21, Wright discloses wherein the AR content authoring method further comprises storing the recorded video of the medical imaging device undergoing service during the reference service call and the aligned AR content as one of: a maintenance procedure AR library component including preview video, or an AR service log entry including the recorded video of the medical imaging device undergoing service during the reference service call and the aligned AR content stored in an electronic service log of a-the medical imaging device undergoing service during the reference service call (paragraph 0045, the object may be highlighted on a display associated with the electronic device and the user may be able to select the object to bring up a menu of options to interactions with the object within an AR environment; may include an option to display stored history associated with object, such as past communications sessions for help or service, operating specifications/parameters and other rea-time diagnostic data; the historical data may be stored on a remote server in the cloud).

Regarding claim 22, Wright discloses an AR based service guidance device comprising: the AR content authoring device of claim 18; a mobile device (paragraph 0022, mobile device)  including a display, a camera (paragraph 0022, user may hold or wear a device that integrates a camera), and a processor (202, processing unit) programmed to: acquire video of a medical imaging device being serviced during a current service call using the camera, perform CV processing to align the AR content with the video of the medical imaging device being serviced during the current service call, and display on the display of the mobile device the AR content aligned with the video of the medical imaging device being serviced during the current service call (paragraph 0023, the remote user, in augmented reality embodiments, can place annotations that will be displayed to both users, correctly registered to their real-world referents from their respective points of view; paragraph 0023, presented with a view into the local user’s camera; the remote user, can place annotations that will be displayed to both users, correctly registered to their real-world referents from their respective points of view).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 02/02/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-7, 11-19 and 21 under 103, Bilbrey in view of Wright have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bilbrey, Wright, Armstrong and Gruber.
Applicant argues claim 7, the prior art cited Bilbrey fails to disclose the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content.  Applicant argues Bilbrey discloses a split screen display, but fails to disclose a preview video as an underlay of the AR content, and that Bilbrey discloses AR content displayed on a live video not a preview video substituted for a live video. Examiner responds Bilbrey discloses paragraph 0022, displaying a three-dimensional (3D) perspective view of the live video combined with the information layer, the user is pointing a different location to obtain a 3D perspective view of the circuit point, the information layer can be overlaid on the perspective view and aligned. Wright further discloses paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; also paragraph 0218.

Applicant argues claim 11, the prior art cited fails to disclose the server can perform the CV processing and transmit the aligned video/AR content back to the mobile device for display.  Examiner responds Wright discloses paragraph 0018, before an information layer can be generated, the objects can be identified, the identification of objects in live video can occur manually or automatically; if automatically, processed using know object recognition techniques, including but not limited to leveraging internet data, unsupervised learning, the object recognition can be performed on device or by a network resource, e.g. AR service 570; paragraph 0059, processor will receive instructions and data; and paragraph 0062, the computer system can include clients and servers; paragraph 0064, API call can report to an application the capabilities of a device running the application such as input capability, output capability, processing capability, communications capability, etc.  Examiner therefore responds that it is well known in the art to perform processing within a device or by a network resource depending on the capabilities of a device running an application.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform processing by the processor to receive instructions and data, such as AR data and to use the server for performing some functions to reduce the processing load.
Applicant argues claim 18, in which the recorded video is recorded vide of a medical imaging device undergoing service during a reference service call.  Examiner responds Buras discloses paragraph 0011, provide guidance to a medical device user; guidance systems disclosed herein may provide improved diagnostic, maintenance, calibration, operation  or treatment results for novice user of medical device.
Applicant argues neither Bilbrey nor Wright discloses a need to provide  “an alternative means to automatically select a set of views that provide coverage of an object to provide tracking and drawn annotations”.  Examiner responds Bilbrey discloses paragraph 0022, information layer can be overlaid on the perspective view and aligned without having to re-perform object recognition, thus disclosing an alternative set of view, i.e. a perspective view. Wright discloses different embodiments in that paragraph 0072, discloses the disclosure have been described in connection with a remote assistance setting, the local user is not in communication with a remote individual, the tasks can relate to service and maintenance of an object/machinery, where the local user receives step-by-step instructions from a database and paragraph 0100, the system’s virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-inertial Simultaneous Localization and Mapping system, a scene- or object-specific tracker, etc., this system can provide a spatial frame of reference and understanding of the environment’s spatial layout.   Therefore Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the perspective view and alignment of virtual information layers as disclosed by Bilbrey, the alternative means of using Simultaneous Localization and Mapping system to provide a spatial frame of reference and understanding of the environment’s spatial layout as disclosed by Wright to overlay the perspective view and alignment as disclosed by Bilbrey without having to re-perform object recognition, by using SLAM providing a spatial frame of reference and understanding of the environment’s spatial layout.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas 2018/0303558 A1

Thomas discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display (12, 14), a processor (30), and a camera (18); and a computer programmed to perform computer vision (CV) processing to generate AR content by operations including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in a recorded video of the service call by a user input, wherein the CV processing comprises a Simultaneous Location and Mapping (SLAM) algorithm; a server computer (paragraph 0039, wireless communication subsystem may communicate with remove computing devices including servers and the like) programmed to perform CV processing to align AR content with a live video feed captured by the camera of the mobile device (paragraph 0056, navigation system tracks trackable real world objects; the corresponding virtual object is manipulated within the augmented reality coordinate system until it is brought into alignment with the real world object form the viewpoint of the wearer of the augmented reality device).

Ross et al., U.S. Patent Publication Number 2018/0324229 A1

Ross discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device (figure 1A virtual, augment and/or mixed reality devices 120; paragraph 0014, examples of the user devices include VR, AR, MR and general computing devices with display including mobile phones, tablets) including a display (129), a processor (126), and a camera (figure 1B, user device 120, display 129; processor 126 and sensor 124; paragraph 0012, sensors may include cameras or other image sensors that capture images of the physical environment); (paragraph 0013, particular applications of the processor may include; a communication application, the communication application may be configured to communicate data from the user device to the platform or receive data from the platform, may include modules configured to send images and/or videos captured by a camera of the user device ; paragraph 0108, the field technician device can receive and play a live video stream); (paragraph 0117, the field technician’s application plays a spectator view of the remote expert’s VR session; this can be seen via video stream of the session, screen sharing or participation in a collaborative VR session; paragraph 0246, virtual environment in AR may include one or more digital layers that are superimposed onto a physical, real world environment).

Mullins, U.S. Patent Number 11,032,603 B2

Mullins discloses col. 6, lines 12-13, data received from the wearable device may be provided to a computer vision object recognition application; col. 3, lines  38-43, a video or animation showing how to fix or repair a machine may be displayed in the display device when an apprentice level user approaches a defective machine, the remote expert session may be recreated based on the recorded content data and sensor data from previous users and expert users), (col. 4, lines 1-11, the server receives data related to the annotation, comments, or original video feed from the AR device of the second user; the server aggregates the data stream from different sources); (col. 3, lines 53-56, the server receives data related to a physical object, e.g. part of a machine, within a field of view of an AR device of a first user, e.g. user repairing the machine).

Montgomerie et al., U.S. Patent Publication Number 2016/0292925 A1
Paragraph 0043, shared state of augmented reality, that is, a shared state of overlaying 3D objects on a field user or technician's true field of view generated by an imaging device such as a camera, as well as the ability to share that reality by replicating the camera feed along with the 3D objects and their positions, and application between the field technician and a remote expert, such as the one-to-one interaction 120 of FIG. 1 or the one-to-many interaction 130 of FIG. 1. Another embodiment of the present disclosure may include an ability to interact with this content (e.g., the shared state of augmented reality) in real time (or near-real time) such that both the local user and remote expert may see the content and share over a variety of connectivity levels. Embodiments of the present disclosure may further include recording and later viewing the above-described shared state of augmented reality. In addition, embodiments of the present disclosure may further include recording of metadata associated with user actions within the AR session, perhaps including participants, time for completion of tasks, and other various data such as measurements, check list items, screenshots, etc. Such data may be stored in any suitable storage device, such as a storage device local to a participant in the AR session, a network-accessible storage device, a cloud service, etc. Such recorded data may be used, for example, to visualize this data to improve procedures and efficiency.  Paragraph 0045, 3D content, and other content may be loaded from a cloud storage service; the content may be authored from a content tool or software development kit, or may be loaded directly from known computer-aided design (CAD) filed formats; these CAD model also could be automatically downloaded by the local user upon using computer vision to recognize an object. Paragraph 0045, using computer vision to recognize an object; for example, when recognizing the housing of a pump assemble, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump; paragraph 0057, AR software to analyze a live video image, and keep 3D object aligned to that video image in real time.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616